DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Allowable Subject Matter
Claims 8-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The information disclosure statement filed 5/3/2019 fails to comply with 37 CFR 1.98(a)(2)(ii) because it does not include a legible copy of each non-patent publication.  A copy of Non-Patent Literature Document “Cite No. 1” was not submitted with the IDS, and therefore not considered.


Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 13-18 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite at a very high level an analogous concept to the use of a dictionary, or perhaps merely reading a book (e.g., looking for a particular word / sentence / text passage).  I.e., a text-based “model” is created, then additional text is compared to that model to determine a match / similar text.  

Regarding independent claim 1: 
Statutory Category:  Yes, recites a system that performs a series of steps executed (therefore an apparatus that performs a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps directed to three general steps:  i.e., creating a text-based model, using the model by comparing a text query to the model, and presenting results.  This is an everyday activity that one reasonably performs “within the mind”.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim has been reasonably interpreted as reciting an abstract idea.  I.e., these limitations encompass mental processes, but for the recitation of generic computer components.  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to three general steps:  i.e., creating a model, using the model by comparing a text query to the model, and presenting results.  These concepts, under a broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components.  
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components (e.g., a “remote network platform”, a number of “computational instances”.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  And, it is not entirely clear that the references to “platform” and “computational instances” are actually required to be computing elements.  No specific hardware is even recited, and it is noted that a brain is both a platform and a computational instance.   Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements (i.e., “remote network platform” and “computational instances”) in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 13 and 20 are each substantially similar to claim 1, and are therefore likewise rejected.  

Claims 2-12 and 14-19 depend upon claims 1 and 13, respectively, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 13-18 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Chittar et al (US Patent Application Publication No. 2018/0293241, hereafter referred to as “Chittar”) in view of Mirylenka et al (US Patent Application Publication No. 2019/0354596, hereafter referred to as “Mirylenka”).

Regarding independent claim 1:  Chittar teaches A remote network management platform comprising: (See Chittar Fig. 1 showing an exemplary networked environment.) an end-user computational instance comprising a first set of computational resources of the remote network management platform and dedicated to a managed network; (See Chittar Fig. 1 showing a client device #104A residing on a network.) a training computational instance comprising a second set of computational resources of the remote network management platform, and configured to perform operations including: (See Chittar Fig. 2 #206 “Training Module” in the context of Fig. 1 showing an Online System #102.) receiving, from the end-user computational instance, a corpus of textual records, (See Chittar Fif. 3 #302, #304 teaching the identifying of historical textual information and creating training examples.) training, based on the corpus of textual records, a machine learning (ML) model to determine a degree of numerical similarity between input textual records and textual records in the corpus of textual records, (See Chittar Fig. 3 #306 teaching the training of a ML model based upon features of training examples.) and a prediction computational instance comprising a third set of computational resources of the remote network management platform, and configured to perform operations including: (See Chittar Fig. 2 #208 prediction module in the context of Fig. 1 showing an Online System #102.) receiving, from the end-user computational instance, an additional textual record, (See Chittar paragraph [0046] teaching the reception of a query record.) receiving, from the end-user computational instance, the ML model, (See Chittar paragraph [0047] teaching the use of the stored ML model.) determining, by the ML model, respective numerical similarities between the additional textual record and the textual records in the corpus of textual records, (See Chittar paragraph [0048] teaching the use of the ML model in the comparison of feature vectors to determine a likelihood score. See also, paragraphs [0031]-[0032] discussing exemplary likelihood determinations.) and based on the respective numerical similarities, transmitting, to the end-user computational instance, representations of one or more of the textual records in the corpus of textual records. (See Chittar Fig. 3 #316 teaching transmitting search results to a client/user.  See also, paragraph [0054] discussing the transmission of search results to a client device.)
Although Chittar discusses the storage of ML models (see paragraph [0031], Chittar does not explicitly teach the remaining limitations as claimed.  Mirylenka, though, teaches and transmitting, to the end-user computational instance, the ML model; (See Mirylenka Fig. 17 showing an offline model #2, it having been implied that a such model needed to be transmitted/made online to enable the use of the model.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Mirylenka for the benefit of Chittar, because to do so provided a designer with options for implementing a similarity determination system that was adaptable to different applications, as taught by Mirylenka in paragraph [0071].  These references were all applicable to the same field of endeavor, i.e., management of queries based upon machine learning similarity determinations.  


Regarding claim 2:  Chittar does not explicitly teach the remaining limitations as claimed.  Mirylenka, though, teaches wherein the third set of computational resources includes more memory than the first set of computational resources. (See Mirylenka Fig. 18 showing various memory/storage options, it having been an obvious variant to one skilled in the art as to where one places memory/storage elements and what one stores in those elements.)

Regarding claim 3:  Chittar does not explicitly teach the remaining limitations as claimed.  Mirylenka, though, teaches wherein the third set of computational resources includes a memory, and wherein the operations performed by the prediction computational instance additionally include: in response to receiving the additional textual record, determining that the ML model is not stored in the memory; and requesting, from the end-user computational instance, the ML model. (See Mirylenka Fig. 17 showing an offline model #2, it having been implied that a request is needed to acquire such model for use.  Also see, Fig. 18 showing various memory/storage options, it having been an obvious variant to one skilled in the art as to where one places memory/storage elements and what one stores in those elements.)

Regarding claim 4:  Chittar does not explicitly teach the remaining limitations as claimed.  Mirylenka, though, teaches wherein determining, by the ML model, respective numerical similarities between the additional textual record and one or more of the textual records in the corpus of textual records comprises using the ML model to determine at least one of (i) word vectors that describe, in a first semantically-encoded vector space, a meaning of respective words of the additional textual record, or (ii) a paragraph vector that describes, in a second semantically-encoded vector space, a meaning of multiple words of the additional textual record. (See Mirylenka paragraphs [0009] and [0040] teaching the use of TD-IDF vectors of words, in the context of paragraph [0044] teaching the use of distance measurement values.)

Regarding claim 5:  Chittar does not explicitly teach the remaining limitations as claimed.  Mirylenka, though, teaches wherein the ML model represents a set of clusters of the textual records in the corpus of textual records, and wherein determining, by the ML model, respective numerical similarities between the additional textual record and the textual records in the corpus of textual records further comprises selecting, for the additional textual record, a cluster from the set of clusters based on at least one of the word vectors or the paragraph vector.  (See Mirylenka paragraphs [0009] and [0040] teaching the use of TD-IDF vectors of words, in the context of paragraph [0044] teaching the use of distance measurement values.  See also Fig. 3 showing clustering labels and their association with sentences, it being noted that a sentence is comprised of words and may be a paragraph.)  

Regarding claim 6:  Chittar teaches wherein the ML model represents a set of clusters of textual records in the corpus of textual records, and wherein determining, by the ML model, respective numerical similarities between the additional textual record and the textual records in the corpus of textual records comprises selecting, for the additional textual record, a cluster from the set of clusters.  (See Chittar Abstract discussing the use of a ML model in the determination of the likelihood what a search query record is associated with particular entity types of records.  See also, paragraphs [0031]-[0032] discussing exemplary likelihood determinations.)  

Regarding claim 7:  Chittar teaches wherein training the ML model to determine the degree of numerical similarity between input textual records and textual records in the corpus of textual records comprises training the ML model to: determine, for an input textual record and for a given textual record in the corpus of textual records, respective vector representations in a vector space; and determine a degree of numerical similarity between the input textual record and the given textual record by determining a distance, within the vector space, between the vector representations of the input textual record and the given textual record.  (See Chittar paragraphs [0033]-[0045] discussing the use of training example feature vectors, in the context of paragraphs [0046]-[0048] discussing the generation of a search query feature vector and its associated entity type score to determine the likelihood of a match.)  


Claims 13-18 are substantially similar to claims 1-7, respectively, and therefore likewise rejected.  

Claim 20 is substantially similar to claim 1, and therefore likewise rejected.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

US Patent Application Publications
Borthwick 	 				2012/0278263
Record Linkage (RL) is the task of identifying two or more records referring to the same entity (e.g., a person, a company, etc.). RL models can be based on Cost Sensitive Alternating Decision Trees (ADTree), an algorithm that uniquely combines boosting and decision trees algorithms to create shorter and easier-to-interpret linking rules. These models can be naturally trained to operate at industrial precision/recall operating points, and the shorter output rules are so clear that it can effectively explain its decisions to non-technical users via score aggregation or visualization. The models significantly outperform other baselines on the desired industrial operating points, and the improved understanding of the model's decisions led to faster debugging and feature development cycles (Abstract).







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



June 10, 2022